TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00618-CV


                                   E. P. and N. P., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




          FROM THE 207TH DISTRICT COURT OF CALDWELL COUNTY
    NO. 14-FL-056, HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               In this appeal from an order terminating parental rights, the appellate record was

complete December 21, 2015, making appellants’ briefs due January 11, 2016.               To date,

appellants’ briefs have not been filed.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.        See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule requires greater

compliance with briefing deadlines. Therefore we order Tracy Lynn Harting and James Handy

to file appellants’ briefs no later than February 1, 2016. If the briefs are not filed by that date,

counsel may be required to show cause why they should not be held in contempt of court.

               It is ordered on January 20, 2016.



Before Chief Justice Rose, Justices Pemberton and Bourland